Exhibit 10.6

 



AMENDMENT NO. 07 

 

This Amendment No. 07 of Research Agreement dated February 16, 2012, (the
“Agreement”) by and between THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
(hereinafter “University”) and HYPERSOLAR, INC., (hereinafter “Sponsor”) is made
this 26th day of April, 2016.

 

WHEREAS, the parties wish to extend the period of performance of the Agreement
at no additional cost to Sponsor;

 

NOW THEREFORE, the Agreement is hereby amended as follows:

 

1.Capitalized Terms. Capitalized terms not defined herein shall have the same
meaning set forth in the Agreement.

 

2.In Article 3, Period of Performance and Term of the Agreement, the sentence in
the Agreement:

 

“The Period of Performance and the Term of this Agreement shall be from February
1, 2012 through June 30, 2016.”

 

is hereby deleted in its entirety and replaced with the sentence:

 

“The Period of Performance and the Term of this Agreement shall be from February
1, 2012 through June 30, 2017.”

 

3.Except as expressly modified herein, all other provisions of the Agreement
remain in full force and effect and are hereby reaffirmed by the parties.



 



ACCEPTED AND AGREED:           HYPERSOLAR, INC.   THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA       By: /s/ Tim Young   By: /s/ Kevin S. Stewart   Tim Young    
Kevin S. Stewart           Its: Chief Executive Officer   Its: Associate
Director, Industry Contracts           Date: 4/27/16   Date: 4/27/16

